Order reversed with twenty dollars costs and disbursements, and the motion granted by allowing $1,500 counsel fee and fifty dollars a week alimony, on condition that plaintiff place the case on the calendar for not later than the October term, 1938, and be ready to proceed to trial at that time. No opinion. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ. O’Malley, J., dissents and votes for affirmance without prejudice to renewal in the event that the counterclaim for annulment is interposed. Settle order on notice.